THE THIRTEENTH COURT OF APPEALS

                                      13-19-00261-CV


                              In the Matter of S.T., a Juvenile


                                   On Appeal from the
                          County Court of Victoria County, Texas
                                 Trial Cause No. 1-6197


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.          No costs are assessed due to

appellant’s inability to pay costs.

       We further order this decision certified below for observance.

December 19, 2019